RESOLUCIÓN
A la segunda moción de reconsideración presentada por la parte peticionaria AAR, “no ha lugar”. Aténgase a lo resuelto por este Tribunal.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Kolthoff Caraballo emitió un voto particular de conformidad, al cual se unió el Juez Asociado Señor Rivera García. La Jueza Asociada Señora Fiol Matta emitió un voto particular disidente, al cual se unieron el Juez Presidente Señor Hernández Denton y la Juez Asociada Señora Rodríguez Rodríguez. El Juez Asociado Señor Estrella Martínez reconsideraría.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

Voto particular de conformidad emitido por el
Juez Asociado Señor Kolthoff Caraballo, al cual se une el Juez Asociado Señor Rivera García.
En su segunda moción de reconsideración, la parte peticionaria, haciendo referencia indirecta a un estudio científico*464(1) reseñado por este servidor en mi opinión de conformidad, señala lo siguiente: “Los estudios ahora considerados por este Honorable Tribunal y no contenidos en el récord del caso impiden que la peticionaria pueda refutarlos”. (Enfasis suplido).(2) Con esta alegación, la peticionaria acompaña diversos planteamientos de derecho probatorio.
En primer lugar, en la opinión de conformidad que suscribí hice muy claro que el estudio reseñado no fue ni constituye parte de la prueba que esta Curia utilizó en el análisis y la determinación final de este caso.(3) Así se infiere claramente de una lectura de la Opinión del Tribunal, en la cual en ningún lugar se hace referencia a prueba extrínseca, prueba que no surgiera del expediente.
Por otro lado, el propósito de este servidor al hacer referencia en mi opinión de conformidad al mencionado estudio —y su pertinencia— fue explicado con meridiana claridad en la propia opinión. Y, por cierto, no albergo dudas de que ese propósito se está cumpliendo.
En segundo lugar, es evidente que la parte peticionaria desconoce la diferencia entre una “Opinión del Tribunal” y las distintas opiniones o votos particulares que emiten los miembros de la Curia. Cinco de los nueve Jueces de este Tribunal estuvimos conformes con los fundamentos y la disposición de este caso, expresada en la Opinión del Tribunal emitida por la Jueza Asociada Señora Pabón Chameco. De esos cinco, tres Jueces emitimos opiniones de conformidad que no forman parte del análisis y la Opinión del Tribunal, sino que constituyen fundamentos adicionales y muy particulares de cada Juez, con relación a la resolución final de la controversia. Aclarado lo anterior, estoy *465conforme con proveer “no ha lugar” a la segunda moción de reconsideración.

 El estudio que se cita en la opinión de conformidad es el que fuera conducido por el Dr. Mark Regnerus del Department of Sociology and Population Research Center de la Universidad de Texas. 41 (Núm. 4) Social Science Research 752 (Julio 2012), en http://www.sciencedirect.com/sience/article/pii/S0049089X12000610 (última visita el 25 de abril de 2013).


 Segunda moción de reconsideración de la peticionaria, págs. 4-5.


 Véase AAR, Ex parte, 187 DPR 835, 926-927 (2013), opinión de conformidad.